Case 2:18-cr-00422-SMB Document 1267-7 Filed 09/03/21 Page 1 of 3




       Exhibit G
          Case 2:18-cr-00422-SMB Document 1267-7 Filed 09/03/21 Page 2 of 3

                                                         U.S. Department of Justice




                                                         United States Attorney
                                                         District of Arizona
                                                       Two Renaissance Square                Main:    (602) 514-7500
                                                       40 N. Central Ave., Suite 1800     Main Fax:   (602) 514-7693
                                                       Phoenix, AZ 85004-4408

                                                       June 25, 2021


Paul J. Cambria Jr.                Gary Lincenberg, Esq.                         David S. Eisenberg, Esq.
Attorney at Law                    Ariel Neuman, Esq.                            3550 N. Central Ave.,
Lipsitz Green Scime Cambria,       Gopi Panchapakesan, Esq.                      Suite 1155
LLC                                Bird, Marella, Boxer, Wolpert,                Phoenix, AZ 85012
42 Delaware Ave, Suite 120         Nessim, Drooks, Lincenberg &                  (attorney for Andrew Padilla)
Buffalo, NY 14202                  Rhow, P.C.
(attorney for Michael Lacey)       1875 Century Park East
                                   23rd Floor
                                   Los Angeles, CA 90067
                                   (attorneys for Jed Brunst)
Thomas H. Bienert, Jr., Esq.                                                     Bruce Feder, Esq.
Whitney Bernstein, Esq.            Joy Malby Bertrand, Esq.                      2930 East Camelback Road,
Bienert, Miller & Katzman,         1826 N. 7th Avenue                            Suite 160
PLC                                Phoenix, AZ, 85007                            Phoenix, AZ 85016
903 Calle Amanecer, Suite 350      (attorney for Joye Vaught)                    (attorney for Scott Spear)
San Clemente, CA 92673
(attorneys for James Larkin)

Michael D. Kimerer, Esq.
1313 E. Osborn Road,
Suite 100
Phoenix, AZ 85014
(attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SMB

  Dear Counsel:

          Pursuant to your request for discovery and the government’s obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find via USAfx the government’s twenty-
  sixth disclosure. 1

          The Bates range for this disclosure is USAO-BP-0025781 to USAO-BP-0032278. We will

  1 USAfx disclosure for defendants Michael Lacey, James Larkin, and Jed Brunst are being provided
  to Paul J. Cambria Jr., Thomas H. Bienert Jr., and Gary Lincenberg respectively.
        Case 2:18-cr-00422-SMB Document 1267-7 Filed 09/03/21 Page 3 of 3
Lacey, et. al. Discovery Letter
June 25, 2021
Page 2

circulate an updated index next week.

         Please let us know if you have questions.

                                                     Sincerely,

                                                     GLENN B. McCORMICK
                                                     Acting United States Attorney

                                                     s/ Andrew C. Stone
                                                     KEVIN M. RAPP
                                                     MARGARET PERLMETER
                                                     PETER S. KOZINETS
                                                     ANDREW C. STONE
                                                     Assistant U.S. Attorneys

                                                     NICHOLAS L. McQUAID
                                                     Acting Assistant Attorney
                                                     General
                                                     Criminal Division
                                                     U.S. Department of Justice

                                                     REGINALD E. JONES
                                                     Senior Trial Attorney
                                                     Criminal Division
                                                     U.S. Department of Justice


Enclosure
